J-A18025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    AUDREY F. RASMUSSON                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RANDALL L. RASMUSSON                       :
                                               :
                       Appellant               :   No. 728 WDA 2020

                Appeal from the Order Entered March 13, 2020
      In the Court of Common Pleas of Allegheny County Family Court at
                No(s): FD 99-004501, PACSES #: 342101320


BEFORE: OLSON, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY NICHOLS, J.:                               FILED: MAY 10, 2022

       Appellant Randall L. Rasmusson (Father) appeals from the order

dismissing his exceptions to the hearing officer’s report and recommendation

regarding child support and adopting that report and recommendation as a

final order.1 This case returns to us after we remanded it to the trial court for

preparation of a supplemental opinion. We affirm.

       The trial court summarized the factual and procedural history as follows:

       Mother is a licensed attorney and is employed with [the] Allegheny
       County Law Library. She works full time and her net income is
       $3,064.82 per month. Father is a faculty member of the medical
       school at the University of Rochester. He is also involved with
       several medical research companies.          His net income is
____________________________________________


1Appellee Audrey F. Rasmusson (Mother) filed cross-exceptions to the hearing
officer’s report and recommendation. The trial court’s March 13, 2020 order
also denied Mother’s cross-exceptions. Mother did not file an appeal.
J-A18025-21


       $10,148.03 per month. The parties are the parents of two adult
       children, a son and a daughter. Mother requests support for the
       parties’ daughter (Daughter) beyond the normal age of
       emancipation due to the Daughter’s diagnosis of autistic syndrome
       disorder (ASD).[2]

       Beginning in 2012, the parties entered into a private support
       agreement. Under that agreement, Father paid $1,250.00 per
       month into a trust until Daughter’s twenty-first birthday. [The
       parties’ 2012 agreement was later incorporated into an April 17,
       2017 consent order.] At the agreement’s conclusion the parties
       entered litigation and Mother ultimately filed the complaint for
       support at issue on September 6, 2018.           The matter was
       designated as complex and, after extensive discovery including a
       deposition [of Mother], a hearing took place over July 23, October
       10, and October 28, 2019. Both parties were represented by
       counsel and the hearing included the testimony of both parents,
       their Daughter, and Mother’s expert witness, John Carosso, PsyD
       (Dr. Carosso). At the hearing’s conclusion, the hearing officer
       recommended that the long-standing agreement continue and
       directed Father to pay $1,250.00 per month into a trust to
       preserve the Daughter’s SSI benefits. [The hearing officer also
       recommended that the order be retroactive to the date Mother
       filed the complaint, assessed support arrears against Father in the
       amount of $18,527.40, payable to Mother at a rate of $200.00 per
       month. The hearing officer recommended that the trial court’s
       final order not be a PACSES3 order and closing this case on
       PACSES.]

       On December 13, 2019, Father filed a total of 20 exceptions to
       the hearing officer’s report and recommendation. After argument,
       Father’s exceptions were dismissed, and this court adopted the
       recommendation as a final order of court [on March 13, 2020].

Trial Ct. Op., 1/19/22, at 1-2 (some formatting altered).
____________________________________________


2John Carosso, PsyD diagnosed Daughter with ASD in 2006 when Daughter
was nine years old.

3 PACSES is an acronym for the Pennsylvania Child Support Enforcement
System.




                                           -2-
J-A18025-21



       On July 20, 2020, Father filed a notice of appeal from the trial court’s

March 13, 2020 order.4 The trial court did not order Father to file a statement

of issues raised on appeal pursuant to Pa.R.A.P. 1925(b).       The trial court

issued an opinion pursuant to Rule 1925(a) concluding that the appeals were

untimely, and requesting that this Court dismiss Father’s appeals. See Trial

Ct. Op., 2/26/21, at 1-3 (unpaginated).

       This Court concluded that Father’s July 20, 2020 notice of appeal was

timely filed because there had been a breakdown in the trial court’s

operations. See Rasmusson v. Rasmusson, Nos. 728 WDA 2020, 904 WDA

2020, 2021 WL 4281306 at *3 (Pa. Super. filed Sept. 21, 2021) (unpublished

mem.). This Court then remanded this case for the trial court to prepare a

supplemental Rule 1925(a) opinion addressing the merits of Father’s issues.5

See id., 2021 WL 4281306 at *4. On January 19, 2022, the trial court issued

a supplemental opinion addressing Father’s claims. Trial Ct. Op., 1/19/22, at

2-9.


____________________________________________


4 This Court docketed this appeal at 728 WDA 2020. That same day, Father
also filed an emergency motion to appeal nunc pro tunc. The trial court issued
an order denying Father’s emergency motion on July 23, 2020, which was
docketed on August 24, 2020. On August 24, 2020, Father filed a notice of
appeal from the trial court’s order denying his emergency motion to appeal
nunc pro tunc, and this Court docketed that second appeal at 904 WDA 2020.

5  Because we concluded that Father’s appeal at 728 WDA 2020 was timely
filed, we dismissed Father’s appeal at 904 WDA 2020 as moot. Rasmusson,
2021 WL 4281306 at *4. Therefore, the sixth issue Father raises in his brief,
whether the trial court erred in denying Father’s motion to file appeal nunc
pro tunc, is moot. See Father’s Brief at 8, 36-40.

                                           -3-
J-A18025-21



      Father raises five issues for our review, which we reorder as follows:

      1. Whether the trial court erred by not applying the principles of
         estoppel to [Mother’s] support complaint.

      2. Whether the trial court erred in finding [Mother] met her
         burden of proof that the child is not emancipated, not capable
         of supporting herself, or that the child is mentally disabled.

      3. Whether the trial court erred in giving significant weight to
         expert testimony.

      4. Whether the trial court erred in failing              to   apply   the
         Pennsylvania child support guidelines.

      5. Whether the trial court erred in making [Father’s] arrears
         balance, arrears payment, and support payment non-
         modifiable by closing the case on PACSES and declaring the
         order as a non-PACSES order.

Father’s Brief at 7-8 (formatting altered).

      In reviewing Father’s appeal, our standard of review is as follows:

      When evaluating a support order, this Court may only reverse the
      trial court’s determination where the order cannot be sustained on
      any valid ground. We will not interfere with the broad discretion
      afforded the trial court absent an abuse of the discretion or
      insufficient evidence to sustain the support order. An abuse of
      discretion is not merely an error of judgment; if, in reaching a
      conclusion, the court overrides or misapplies the law, or the
      judgment exercised is shown by the record to be either manifestly
      unreasonable or the product of partiality, prejudice, bias or ill will,
      discretion has been abused.

Summers v. Summers, 35 A.3d 786, 788 (Pa. Super. 2012) (citation

omitted).

      The “credibility to be assigned the parties’ testimony and supporting

exhibits lies initially with the hearing officer and the trial court.” Sirio v. Sirio,

951 A.2d 1188, 1195 (Pa. Super. 2008) (citation omitted). This Court has

                                        -4-
J-A18025-21



explained the findings of a child support hearing officer are “only advisory and

not in any way binding on the trial court.” Ewing v. Ewing, 843 A.2d 1282,

1286 (Pa. Super. 2004) (citation omitted). “Rather, it is the sole province and

the responsibility of the [trial] court to set an award of support and even if

the evidence before the support hearing officer is adequate to support [his or]

her recommendation, the trial court need not adopt it.” Id. (citation omitted

and formatting altered); see also Sirio, 951 A.2d at 1196 (“the trial court is

obligated to conduct a complete and independent review of the evidence when

ruling on exceptions” (citation omitted)). Further, this Court, as “a reviewing

court does not weigh the evidence or determine credibility as these are

functions of the trial court.” Doherty v. Doherty, 859 A.2d 811, 812 (Pa.

Super. 2004).

                                        Estoppel

       Father argues that the trial court erred by failing to apply the principles

of estoppel to Mother’s September 6, 2018 complaint for support. Father’s

Brief at 31. Father notes that in 2017, the parties entered into a consent

order fixing the amount of support Father was required to pay and setting a

termination date for the support payments. Id.; see also R.R. at 5a (consent

order).6      Father    contends     that      he   detrimentally   relied   on   Mother’s

____________________________________________


6 We may cite to the reproduced record for the parties’ convenience. We note
that the notes of testimony from the July 23, 2019 and October 10, 2019
hearings are not included as part of the certified record, but they are included
as part of the reproduced record. Mother did not object to the accuracy of



                                            -5-
J-A18025-21



representations as to the termination date for the support payments, and that

he would not have agreed to the consent order if he knew Mother would seek

additional support after that date. Father’s Brief at 31. Father concludes that

Mother should be estopped from seeking additional child support. Id. (citing,

inter alia, Style v. Shaub, 955 A.2d 403, 408 (Pa. Super. 2008)).

       In Style, this Court addressed the trial court’s holding that the mother

was estopped from filing another support complaint as follows:

       [W]e do not agree with the trial court that [the mother] was
       estopped from filing a new request for support.             Without
       determining the applicability of the doctrine of equitable estoppel
       generally to issues of child support like the one presented here, it
       is clear that under the law of Pennsylvania, a finding of estoppel
       must be based upon a demonstration of detrimental reliance by
       the party asserting the doctrine. Here [the father] offered no
       evidence to show any detrimental reliance on his part to the
       termination of the original (pre-majority) child support order.

Style, 955 A.2d at 408 (citation omitted).

       Here, in concluding that Mother was not estopped from filing the instant

support complaint, the trial court explained:

       Like [the father in Style], Father similarly provides no evidence
       of the type of detrimental reliance that would fully preclude Mother
       from filing a support action after the termination of their prior
       arrangement. Instead, the July 1, 2018 termination date was the
       logical date to use as it would also have been the date a support
       action was administratively terminated due to the child ageing out
       of the public school system. Had there been no termination date,
       and thus no agreement, Mother likely would have filed her
____________________________________________


these notes of testimony. Because “their veracity is not in dispute, we rely on
the copy contained within the reproduced record.” See C.L. v. M.P., 255 A.3d
514, 519 n.3 (Pa. Super. 2021) (en banc).


                                           -6-
J-A18025-21


       complaint in support much sooner resulting in a similar course of
       events. Father benefited from the consent order by avoiding the
       need for additional hearings and counsel fees during that period
       of time. Finding no evidence of detrimental reliance, this Court
       concluded Mother was not barred from filing her complaint in
       support by the principles of estoppel.

Trial Ct. Op., 1/19/22, at 6 (formatting altered).

       Based on our review of the record, we agree with the trial court’s

conclusion. Father testified during the support hearing that he agreed to pay

support into a trust until two months after Daughter’s twenty-first birthday.

R.R. at 501a. However, Father did not present any evidence that he relied on

Mother’s representations that she would not seek additional child support after

Daughter’s twenty-first birthday when Father agreed to the consent order. As

in Style, even if we were to conclude that equitable estoppel principles

applied, Father could not invoke that doctrine because he has failed to

establish any detrimental reliance on his part. See Style, 955 A.2d at 408.

Therefore, Father is not entitled to relief on this claim.

                                Daughter’s Disability

       Father’s next two issues relate to the trial court’s7 determination that

Daughter is disabled, and thus entitled to support past the age of

emancipation. Therefore, we address these issues together.


____________________________________________


7 Throughout his brief Father refers to the hearing officer’s alleged errors.
Father’s Brief at 27-36. However, because the hearing officer’s conclusions
are only advisory, and the trial court may reach its own conclusions, we refer
to the trial court in our summary of Father’s arguments. See Ewing, 843
A.2d at 1286.

                                           -7-
J-A18025-21



      Father argues that Mother failed to rebut the presumption that Father’s

duty to support Daughter ended when she reached her majority.           Father’s

Brief at 23-26. As noted previously, Dr. Carosso diagnosed Daughter with

ASD (autism) in 2006.      Father does not dispute that Daughter has been

diagnosed with autism, among other conditions. Id. at 26. Instead, Father

claims that Mother did not present sufficient evidence to establish that

Daughter “is not capable of supporting herself or that she is mentally

disabled.”   Id. at 23.   Specifically, Father notes that “Dr. Carosso did not

indicate any physical limitation existed that would interfere with [Daughter’s]

ability to work, and Mother provided no expert testimony or medical records

to support her testimony [Daughter] has physical limitations.” Id. Therefore,

Father concludes that Mother’s evidence did not establish that it would be

impossible for Daughter to maintain employment due to her ASD diagnosis.

Id. at 24-26 (citing, inter alia, Style, 955 A.2d at 406).

      Father also argues that the trial court erred by giving too much weight

to the testimony of Mother’s expert, Dr. Carosso.       Id. at 33-36.    Father

acknowledges that it is the province of the fact finder to determine the

credibility of witnesses but contends that trial court should have considered

“the method by which the expert reached his . . . conclusion as all the

components that the expert considered” in weighing Dr. Carosso’s testimony.

Id. at 33-34 (citation omitted and formatting altered).        Father further

contends that Dr. Carosso was not qualified to render an opinion about

Daughter’s ability to work because Dr. Carosso “admit[ed] he is not an

                                     -8-
J-A18025-21



employment consultant and has no training as a skills or job evaluator[,]” and

he did not administer tests to evaluate Daughter’s ability to work. Id. at 35

(citing R.R. at 206a, 216a, 222a). Father observes that Dr. Carosso did not

consult with Daughter’s treating psychiatrist or her former employers before

reaching his conclusion. Id. (citing R.R. at 211a, 215a).

     This Court has explained:

     In Pennsylvania, the duty to support a child generally ceases when
     the child reaches the age of majority, which is defined as either
     eighteen years of age or when the child graduates from high
     school, whichever comes later. 23 [Pa.C.S.] § 4321(3), however,
     provides that parents may be liable for the support of their
     children who are 18 years of age or older. In applying section
     4321(3), this Court has found that there is a presumption that the
     duty to support a child ends when the child reaches majority:

        Ordinarily a parent is not required to support his adult child
        but there is a well recognized exception supported by
        abundant authority that where such child is too feeble
        physically or mentally to support itself the duty on the
        parent continues after the child has attained its majority.

     This presumption is not rebuttable if the child becomes disabled
     only after reaching the age of majority. The public policy behind
     such rationale is apparent, as there must be a logical end point to
     a parent’s obligation to support his or her child. Otherwise, an
     adult child could theoretically sue their elderly parents for support
     after sustaining a debilitating injury well after reaching the age of
     majority.

     When the disability resulting in the child’s inability to be self-
     sufficient already exists at the time the child reaches the age of
     majority, however, the presumption is rebuttable by the adult
     child upon proof that there are conditions that make it impossible
     for her or him to be employed. . . .

                                 *    *    *

     To rebut the presumption that a parent has no obligation to
     support an adult child, the test is whether the child is physically

                                     -9-
J-A18025-21


      and mentally able to engage in profitable employment and
      whether employment is available to that child at a supporting
      wage. The adult child has the burden of proof on these issues.
      Our scope of review is limited to a determination of whether the
      trial court committed an abuse of discretion or an error of law
      when making a determination in this regard.

Style, 955 A.2d at 408-09 (some citations omitted and formatting altered)

(emphasis in original); see also Crawford v. Crawford, 633 A.2d 155, 160

(Pa. Super. 1993) (affirming the trial court’s conclusion that the parties’ adult

child was incapable of self-support because of a genetic mental disorder and

cerebral palsy).

      Here, the trial court explained:

      [T]his court is persuaded by the expert provided for the hearing.
      Dr. Carosso assessed his subject’s ability to socially engage and
      found notable problems consistent with her autism diagnosis. He
      also found deficiencies with her ability to adapt to her environment
      and meet the demands of society. “She has a really hard time
      adapting to the world and controlling her impulses and emotions
      and things of that nature.” Furthermore, Dr. Carosso explained:

         She tends to be socially inappropriate. She doesn’t know
         how to respond to certain social situations and will make
         noise or express emotion or feelings that are not appropriate
         or applicable to the situation. . . . People don’t really tolerate
         that particularly well.

      Dr. Carosso concluded that [Daughter] was not capable of
      engaging in ongoing profitable employment.

      This court also found Mother’s testimony regarding her daughter’s
      employability to be credible. Mother explained that even slow,
      simple, and repetitive employment would be difficult for her
      daughter. Therefore, the undersigned found no error in the
      Hearing Officer’s determination that Mother met her burden and
      established that, at this time, her daughter is unemancipated
      because of a physical or mental condition and is unable to be self-
      supporting because of that condition.


                                      - 10 -
J-A18025-21


                                  *     *      *

      Father’s final exception concerns the hearing officer’s reliance
      upon the expert testimony of Dr. Carosso. Father finds fault with
      Dr. Carosso’s qualifications and method. As previously stated, this
      court found no error in the hearing officer’s determination that
      Mother met her burden and established that, at this time, her
      daughter is unable to be self-supporting. This [c]ourt also found
      the hearing officer’s reliance upon Dr. Carosso’s testimony in
      making that determination to be reasonable. Without repeating
      his entire curriculum vitae, Dr. Carosso holds two master’s
      degrees and a doctorate. At the hearing on July 23, 2019, he was
      established as an expert in the field of child psychology. He also
      has experience in recommendations about a person’s
      employability for the Office of Vocational Rehabilitation[.] He
      evaluated Daughter on two occasions, performed several
      assessments, and was able to render an opinion concerning her
      disability and employability within a reasonable degree of
      professional certainty[.] As such, this court was satisfied that the
      Hearing Officer gave Dr. Carosso’s testimony the proper weight
      and consideration in determining that Father’s support obligation
      to his Daughter should continue at this time.

Trial Ct. Op., 1/19/22, at 3-4, 8-9 (citations omitted and formatting altered).

      Based on our review of the record, we agree with the trial court’s

conclusion that there was sufficient evidence to establish that Daughter is

unable to engage in profitable employment due to her autistic syndrome

disorder. See Style, 955 A.2d at 409.

      As noted previously, Dr. Carosso testified that he first diagnosed

Daughter with ASD in 2006 when she was nine years old. See R.R. at 183a-

84a. After Daughter reached majority, Dr. Carosso conducted two additional

evaluations and confirmed his original diagnosis of autism. See id. at 181a,

198a (Dr. Carosso evaluated Daughter on August 31, 2018 and May 14,




                                      - 11 -
J-A18025-21



2019). Dr. Carosso also produced a report after each evaluation, which were

admitted into evidence.8 See id. at 181a-82a, 198-99a, 201a.

       Dr. Carosso explained that he evaluated individuals for employability for

both the Office of Vocational Rehabilitation and the Bureau of Disability

Determination for ten years. See id. at 206a, 217a. Dr. Carosso testified

that, in his opinion, Daughter’s autistic syndrome disorder has impaired her

ability to earn a living wage. See id. at 191a-99a, 207a-08a. Additionally,

Mother testified about the reminders and assistance that Daughter requires in

order to perform everyday activities. See id. at 252a, 311a, 314a-15a, 317a-

22a, 328a-30a. Mother stated that she believed that Daughter would have

difficulty performing slow, simple, and repetitive tasks in the workplace. See

id. at 389a-90a.

       As for Father’s claim that the trial court erred by giving too much weigh

to Dr. Carosso’s testimony, we note that it is the responsibility of the trial

court to weigh the testimony and supporting exhibits. See Sirio, 951 A.2d at

1195. We will not usurp the role of the trial court as fact finder by re-weighing

the evidence on appeal. See Doherty, 859 A.2d at 812.

       Finally, to the extent Father argues that Dr. Carosso was not qualified

to render an expert opinion about Daughter’s ability to work, that argument

____________________________________________


8Copies of Dr. Carosso’s reports were not included in the certified record. See
In re O’Brien, 898 A.2d 1075, 1082 (Pa. Super. 2006) (stating “[i]t is an
appellant’s duty to insure [sic] that the certified record contains all documents
necessary for appellate review” (citation and footnote omitted)).


                                          - 12 -
J-A18025-21



is waived.    Father did not include this issue in his statement of questions

involved and has not developed it with citations to pertinent legal authority.

See Pa.R.A.P. 2116(a) (stating that “[n]o question will be considered unless

it is stated in the statement of questions involved or is fairly suggested

thereby”); In re C.R., 113 A.3d 328, 335-36 (Pa. Super. 2015) (holding that

the failure to develop argument with citation to pertinent authorities results

in waiver); see also Pa.R.A.P. 2119(a).9

       In sum, we conclude that Dr. Carosso’s testimony is sufficient to sustain

the support order, and therefore, Father is not entitled to relief on these

claims. See Summers, 35 A.3d at 788 (stating that “this Court may only

reverse the trial court’s determination where the order cannot be sustained

on any valid ground” (citation omitted)); Style, 955 A.2d at 408-09.




____________________________________________


9 Even if Father had not waived this issue, we agree with the trial court that
Dr. Carosso was qualified to testify about Daughter’s ability to work. See Trial
Ct. Op., 1/19/22, at 8-9. Dr. Carosso diagnosed Daughter with autism when
she was nine years old, evaluated her twice prior to the hearing, and has ten
years of experience performing evaluations for the Office of Vocational
Rehabilitation and the Bureau of Disability Determination. See generally In
re K.C.F., 928 A.2d 1046, 1050 (Pa. Super. 2007) (explaining that “the
standard for qualification of an expert witness is a liberal one” and a witness
may be qualified as an expert if the witness “possess[es] more expertise than
is within the ordinary range of training, knowledge, intelligence, or
experience” (citations omitted and formatting altered)). Further, Father’s
challenge to Dr. Carosso’s qualifications based on his failure to consult with
Daughter’s treating psychiatrist is meritless. See id. at 1051 (holding that an
expert witness’s “initial qualification as an expert is not affected by the
substance of his subsequent testimony” (citation omitted)).

                                          - 13 -
J-A18025-21



                             Support Guidelines

      Father next argues that the trial court erred calculating the guideline

support amount. Father’s Brief at 27-30. Father asserts the trial court made

three errors. First, Father contends that the trial court erroneously calculated

Father’s gross income with respect to his salary and income from dividends

and real estate. Id. at 28. Specifically, Father argues that the trial court

found that Father “earned $154,183.00 as a professor” despite Father

producing a 2018 W-2 indicating his salary was $152,691. Id. at 28 (citing

R.R. at 417a-24a). Father also asserts that the trial court’s final calculation

of an annual gross income of $172,199 is not supported by the record,

because no evidence was presented that Father received income from

dividends and it is unclear from the record how much income from real estate

the trial court attributed to Father. Id.

      Second, Father argues that the trial court failed to deem Mother’s period

of working part time as a voluntary reduction in income and the trial court

should have imputed a full-time earning capacity to Mother during that time

period. Id. at 28-29 (citing Pa.R.C.P. 1910.16-2(d)(1)). Father contends that

although Mother testified at her deposition that she took a part-time position

for medical reasons, she did not provide supporting documentation about her

medical condition. Id. at 29. Father also asserts that Mother’s claim that she

could not work full time is undermined by the fact that Mother accepted a full-

time position in October 2019. Id.




                                     - 14 -
J-A18025-21



      Lastly, Father argues the trial court erred by failing to deviate from the

support guidelines because Mother received monthly gifts of $3,000 from her

mother. Id. at 29-30.

      When reviewing a support order, this Court has explained:

      The starting point for calculation of a parent’s child support
      obligation is a determination of each party’s income available for
      support. The assessment of the full measure of a parent’s income
      for the purposes of child support requires courts to determine
      ability to pay from all financial resources. Thus, when determining
      income available for child support, the court must consider all
      forms of income.

Mencer v. Ruch, 928 A.2d 294, 297 (Pa. Super. 2007) (citations omitted and

formatting altered).    A “court must make a thorough appraisal of the

[obligor’s] actual earnings and perquisites, and the true nature and extent of

[the obligor’s] property and financial resources.” Labar v. Labar, 731 A.2d

1252, 1254 (Pa. 1999).

      When a party voluntarily reduces his or her income by assuming a lower

paying job, leaving employment, etc., that generally does not affect that

party’s support obligation. See Pa.R.C.P. 1910.16-2(d)(1). “Ordinarily, either

party to a support action who willfully fails to obtain appropriate employment

will be considered to have an income equal to the party’s earning capacity.”

Pa.R.C.P. 1910.16-2(d)(4).    “However, when a parent has not voluntarily

reduced his income to circumvent his support obligation” the court “can

consider reducing the parent’s child support obligation.”         Smedley v.




                                    - 15 -
J-A18025-21



Lowman, 2 A.3d 1226, 1228 (Pa. Super. 2010) (citation omitted and

formatting altered).

      Regarding gifts from family members, this Court has held that

      a gift is not income for purposes of determining child support.
      Because a gift is given not in exchange for services, it does not
      meet the statutory definition of income. However, a gift may be
      considered as a reason for deviating from a guideline amount of
      child support.

Suzanne D. v. Stephen W., 65 A.3d 965, 970 (Pa. Super. 2013) (citations

omitted and emphasis added).

      This Court has explained that when calculating income for support

purposes:

      First, there must be a calculation of what could be termed the real
      gross income, which is the total income from any source without
      consideration of any deductions. Secondly, the trial court must
      determine the monthly gross income pursuant to Pennsylvania
      Rule of Civil Procedure 1910.16-2(a). . . . Finally, the trial court
      must then determine the monthly net income pursuant to Rule
      1910.16-2(c)(1). Rule 1910.16-2(c)(1) specifically provides for
      certain deductions from monthly gross income to arrive at net
      income, . . .

Berry v. Berry, 898 A.2d 1100, 1107 (Pa. Super. 2006).

      Here the trial court explained that

      Regarding his income, Father asserts his 2018 earnings were
      $152,691 but the hearing officer calculated his income as a
      professor to be $154,183 based upon “his tax information for 2018
      and current paystubs.” The court found this difference to be de
      minims.    Father also takes issue with the hearing officer’s
      calculation of his total gross income, including income from
      several corporations and real estate ventures. Again, the court
      found the hearing officer’s calculation to be reasonable and in line
      with Father’s testimony. The court again notes that the Father’s

                                     - 16 -
J-A18025-21


      recommended support obligation was below the guideline amount
      calculated by the hearing officer and as such it finds no error with
      Father’s gross earnings.

      Turning to Mother’s income, Father takes issue with the period of
      time prior to Mother’s full-time employment at the Allegheny
      County Law Library. Mother asserts that this was due to health
      reasons. This court’s review of the record found no evidence that
      would support a challenge to Mother’s assertion. To the contrary,
      Father noted in his testimony that he believed that Mother “was
      in a coma or in rehab” when her daughter was graduating from
      school.

      Father also argues the gifts Mother received from her mother
      should have merited a deviation in the arrears that accrued prior
      to October 7, 2019. Mother testified that these gifts were due to
      her being unable to support herself and that they were being
      phased out now that Mother has secured full-time employment.
      This court was not persuaded that further deviation was warranted
      and found no error with the hearing officer’s calculation of the
      parties’ incomes.

Trial Ct. Op., 1/19/22, at 5 (citations omitted and formatting altered).

      To the extent Father challenges the trial court’s calculation of his gross

income, we note that the child support guidelines are based on an individual’s

monthly net income, not annual gross income. See Berry, 898 A.2d at 1107;

see also Pa.R.C.P. 1910.16-2 (stating “[g]enerally, the basic child support, .

. . obligation is based on the parties’ monthly net incomes”). Further, although

Father refers to his 2018 W-2, that document is not included in the certified

record. See O’Brien, 898 A.2d at 1082 (stating “[i]t is an appellant’s duty to

insure that the certified record contains all documents necessary for appellate

review” (citation and footnote omitted)). Finally, Father fails to provide any

calculation of what he believes to be the “correct” monthly guideline amount.




                                     - 17 -
J-A18025-21



Under these circumstances, Father’s contention is no more than a bald claim

of error, and he is not entitled to relief on this claim.

      The record reflects Mother’s testimony that she had reduced her working

hours because of her medical condition. See R.R. at 20a-22a. Specifically,

Mother testified that she had an allergic reaction to a medication she was

prescribed following surgery for a left atrial myxoma.        See id.    Mother

explained that she was comatose for five weeks in 2015. See id. at 301a.

She also testified that she easily loses her voice if she speaks for long periods

of time, has poor endurance, and problems with balance. See id. at 21a.

Mother also testified that due to her illness, her mother provided financial

support in the amount of $3,000 per month. See id. at 35a. Mother explained

that those monthly payments were gradually discontinued after Mother

returned to full-time employment. See id. at 369a-70a. It is the province of

the trial court to determine the credibility of witnesses, and this Court may

not substitute our judgment for that of the trial court. See Sirio, 951 A.2d at

1195; Doherty, 859 A.2d at 812.            Therefore, we discern no abuse of

discretion in the trial court’s conclusion that Mother did not voluntarily reduce

her income. See Smedley, 2 A.3d at 1228. Further, because gifts are not

income for the purposes of determining child support and do not require a

deviation from the support guidelines, the trial court did not abuse its

discretion by concluding that the gifts Mother received did not warrant a

deviation. See Suzanne D., 65 A.3d at 970; Summers, 35 A.3d at 788.




                                      - 18 -
J-A18025-21



              Making the Support Order a Non-PACSES Order

        In his final issue, Father argues that the trial court erred in making the

instant support order a non-PACSES order. Father’s Brief at 32-33. Father

contends that “[b]y closing the case on PACSES, Father’s ability to file a

modification appears impossible.” Id.

        Section 4352 of the Domestic Relations Code states:

        The court making an order of support shall at all times maintain
        jurisdiction of the matter for the purpose of enforcement of the
        order and for the purpose of increasing, decreasing, modifying or
        rescinding the order . . . . A petition for modification of a
        support order may be filed at any time and shall be granted if
        the requesting party demonstrates a substantial change in
        circumstances.

23 Pa.C.S. § 4352(a) (emphasis added).

        The Rules of Civil Procedure governing support orders provide:

        A petition for modification or termination of an existing support
        order shall specifically aver the material and substantial change in
        circumstances upon which the petition is based. A new guideline
        amount resulting from new or revised support guidelines may
        constitute a material and substantial change in circumstances.
        The existence of additional income, income sources or assets
        identified through automated methods or otherwise may also
        constitute a material and substantial change in circumstances.

Pa.R.C.P. 1910.19(a). A comment to Rule 1910.19 explains that “automated

methods” refers to PACSES.           Pa.R.C.P. 1910.19, Explanatory Comment—

2000.    The comment further provides that “[i]dentification through means

other than PACSES continues to provide the same basis for modification.” Id.

        Here, the trial explained:



                                        - 19 -
J-A18025-21


      Father alleges that the hearing officer erred by designating the
      recommended order as a “non-[PACSES]” order and closing the
      case on [PACSES]. Father requests that the court “provide a clear
      avenue by which either party may readdress the support issue in
      the event a material and substantial change in circumstance
      occurs.” However, in this instance, Father seems to have missed
      the distinction between case closure and closing a case on
      [PACSES].      PACSES is an acronym for the Pennsylvania
      Automated Child Support Enforcement System. The Pennsylvania
      Child Support Handbook explains [PACSES] as the following:

         PACSES is the statewide computer system that is used by
         the county domestic relations sections. Case, personal and
         payment information are maintained in PACSES. DRS staff
         use PACSES to monitor support payments and enforce
         support orders.

      Id. at 4. While [PACSES] is an integral part of our child support
      system, closure of a case on [PACSES] is entirely separate from
      termination of a child support action as a matter of law. Moreover,
      at no point does the hearing officer state that the recommended
      order is nonmodifiable through the filing of a petition for
      modification.    As such, this court finds no error with the
      designation of the order as a “non-[PACSES]” order and the
      closure of the case on [PACSES].

Trial Ct. Op., 1/19/22, at 7-8 (formatting altered).

      Following our review, we agree with the trial court’s conclusions. None

of the statutes or rules of procedure related to support actions require an

active PACSES case for a party to file a petition to modify a support order.

See 23 Pa.C.S. § 4352(a); Pa.R.C.P. 1910.19(a); Pa.R.C.P. 1910.19,

Explanatory Comment—2000. Therefore, we discern no abuse of discretion

by the trial court making its order a non-PACSES order, and Father is not

entitled to relief on this claim.

      For these reasons, we affirm the trial court’s order.

      Order affirmed.

                                    - 20 -
J-A18025-21


       Judge Musmanno did not participate in the consideration or decision of
this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/10/2022




                                    - 21 -